DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 and 20-21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Messerschmidt (US 20130215042), cited previously.
Concerning claim 15, Messerschmidt discloses monitoring vital signs, configured to be used in conjunction with a computerized mobile device (Abstract, a physiological measurement associated with a user using a portable device is disclosed herein. Information displayed on a touch-sensitive display of the portable device), the system comprising multiple physiological sensors (Fig. 6B, section 0041,  the touch sensor panel that includes a set of pixel sensors) a cover sensor assembly 102, 104 adapted to 
With respect to claim 16, Messerschmidt discloses a second sub-group of said conductive elements, operate as a second physiological sensor when said second sub-group of conductive sensors are electrically coupled together and said physiological data acquisition module is further adapted to generate data descriptive of physical stimuli received by said first physiological sensor and said second physiological sensor (Fig.8A-C, section 0049-0050, contact formed between the back of the portable device and the hand or the contact formed between the side or antenna of the portable device and the hand to provide the first physiological parameter. And the user's other hand (e.g., a finger from the right hand) is touching a specified location on the touch sensor panel to provide the second physiological parameter).
Regarding claim 17, Messerschmidt discloses a third sub-group of said conductive elements 604 operate as a third physiological sensor when said third sub-group of conductive sensors are electrically coupled together and said physiological data acquisition module is further adapted to generate data descriptive of physical stimuli received by said first, second and third physiological sensors (section 0040, the user's hand in contact with or near a camera and a LED provided on the back of the portable device rear facing camera assembly. The physiological parameter detection module is configured to cause the LED to emit light and the camera to take one or more images or a video of the reflected light from the user's hand, and in particular, from the user's fingertip).

Regarding claim 21, Messerschmidt discloses electrical connector port comprises: two power pins and two data pins; wherein said external power coupling, when inserted in said electrical connector port, causes said two powder pins to disengage from power couplings of said cover assembly in said electrical connector port, such that said electrical connector port is electrically disconnected from said externa! power coupling while adapted to be in electrical communication with the computerized mobile device (section 0037, 0048, a dongle or the like, that is configured to establish data and power connection with the portable device when attached thereto).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt (US 20130215042), cited previously in view of Park (Us 20150370384), cited previously. Messerschmidt discloses the invention substantially as claimed however does not show said array of conductive elements is a line-column array. Park discloses said array of conductive elements is a line-column array (section 0052, The first touch controller 12, which may complete electronic circuits between the x electrode lines array and the y electrode lines array, may detect this change at the coordinate point of contact, and may output the touch input signal based on the capacitance/electromagnetic field change detected to occur at the point of contact. The touch input indicates an input corresponding to a gesture which touches the panel 10 with the user's finger). This allows for proper location detection of the contact of the users finger on the touch panel of the device. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Messerschmidt by adding array of conductive elements is a line-column array as taught by Park in order to facilitate proper location detection of the contact of the users finger on the touch panel of the device.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt (US 20130215042), cited previously in view of Guillama et al. (US 20150261412), cited previously.  
Regarding claim 18, Messerschmidt discloses the invention substantially as claimed however does not show said conductive elements are hexagonal in shape and arranged in a grid formation such that at least one side of each of said hexagonal shaped conductive elements abuts a side of another of said hexagonal shaped conductive elements in said grid formation. Guillama discloses conductive elements are .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a system for monitoring vital signs to be used in conjunction with a computerized mobile device comprising a cover sensor assembly adapted to be operably engaged with the computerized mobile device, said cover sensor assembly having integrated therein, physiological data acquisition module configured to generate a physiological parameter measurement descriptive of one or more physiological parameters measured by a physical stimulus received by said at multiple physiological sensors; a plurality of validation sensors; compare between readings of the plurality of the validation sensors; and automatically toggle, based on the readings of the plurality of validation sensors, between physiological sensors of the multiple physiological sensors that measure a same physiological parameter of the one or more physiological .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. Examiner still finds in regards to claim 15, Messerschmidt discloses multiple physiological sensors (Fig. 6B, section 0041,  the touch sensor panel that includes a set of pixel sensors); validation sensors, wherein the validation sensors are configured to: provide a user, while the user engages a body portion with one or more of the multiple physiological sensors for determining a present value of a physiological parameter over time, with an output indicative of whether conditions for validly measuring the physiological parameter are met; and be employed for providing instructions to the user on how to engage with the one or more physiological sensors to obtain validated values of the physiological parameter (sections 0052-0053, The gyrometer module checks the gyrometer reading to determine if the portable device is improperly positioned relative to certain reference portion(s) of the user's body. For certain kinds of blood dynamic measurements e.g., pulse measurements, how the user holds the portable device overall relative to his/her heart affects the accuracy of the resulting physiological measurement. If, for example, the portable device and the detachable device attached to the portable device is too high or too low relative to the user's heart, the resulting .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792